Allen, J.,
dissenting: I am unable to concur in the decision in this case. A railroad company can only condemn lands for some specific purpose authorized by the statute, and to supply a present necessity. It cannot condemn a title in fee simple, nor a future use. (Insurance Co. v. DeCamp, 47 N. J. L. 518, 4 Atl. Rep. 318; Toledo &c. Rld. Co. v. D. L. & *461N. Rld. Co., 62 Mich. 564.) The findings show that the lots in controversy were outside the 100 feet required for right-of-way ; that there was nothing either in the report of the commissioners or on the plat to indicate the purpose for which these lots were sought to be taken, and the company failed to occupy them for any purpose for seven years after the report was filed. In my judgment, no use of these lots was condemned, and certainly the fee was not acquired. As said by Chief Justice Kingman, in The State v. Armell, 8 Kas. 288, “ When the rights or easements are taken by condemnation, the proceedings must. show definitely and precisely what is taken, and what the owner parts with. Nothing is taken by implication or intendment.”
The acceptance by Mrs. Sanders of the condemnation money cannot operate to enlarge the estate acquired by the condemnation. The principle here involved is the same as that in Alt v. Banholzer, 39 Minn. 511, which holds that “covenants in a deed can have no greater validity than the deed itself, and in order that such covenants may work an estoppel, the deed itself must be a valid instrument.” (See, also, 22 Am. Rep. 207.) “To create an equitable estoppel, the person sought to be estopped must do some act or make some admission to influence the conduct of another, which act or admission is inconsistent with the claim he proposes now to make, and the other party must have acted on the strength of such act or omission.” (Rubber Co. v. Rothery, 107 N. Y. 310; Gillett v. Wiley, 126 Ill. 310; Wheaton v. Insurance Co., 76 Cal. 415.)
The acceptance by Mrs. Sanders of the condemnation money could not operate by estoppel or in any other manner to eularge the estate acquired by the condemnation proceedings. It might be a waiver of mere irregularities in the proceedings, but nothing more.